Name: Council Regulation (EC) No 2816/95 of 30 November 1995 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92 for the 1996 fishing year
 Type: Regulation
 Subject Matter: trade policy;  marketing;  fisheries;  agricultural policy;  prices
 Date Published: nan

 7. 12. 95 I EN I Official Journal of the European Communities No L 292/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2816/95 of 30 November 1995 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92 for the 1996 fishing year Whereas for the 1996 fishing year the application of these criteria involves an increase for certain products and the stabilization or decrease of prices for others compared with prices applicable during the current fishing year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 9 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 9 ( 1 ) and (2) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed for each of the products listed in Annex I (A), (D) and (E) of the Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 9 (2) of that Regulation and on an assessment of production and demand prospects ; Article 1 The guide prices for the fishing year from 1 January to 31 December 1996 shall be set as indicated in the Annex to this Regulation for the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 and the commercial categories to which they relate . Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1995. For the Council The President M. A. AMADOR MILLAN (') OJ No L 388 , 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31 . 12. 1994, p. 15). No L 292/2 ran Official Journal of the European Communities 7. 12. 95 ANNEX Commercial specifications (') Guide price (ECU/tonne)Species Freshness category Size Presentation L 1 . Herrings of the species Clupea harengus Extra, A 1 Whole fish 275 2. Sardines of the species Sardina pilchardus Extra 3 Whole fish 503 3. Picked dogfish (Squalus acanthias) Extra, A 2 Whole fish Gutted fish with head ] 1 046 4. Catshanks (Scyliorhinus spp.) Extra, A 1 Whole fishGutted fish with head ) 790 5. Redfish (Sebastes spp.) A 2 Whole fish 1 121 6. Cod of the species Gadus morhua A or A 2 3 Gutted fish with head Gutted fish with head ) 1 506 7. Coalfish (Pollachius virens) A or A 2 3 Gutted fish with head Gutted fish with head ) 770 8 . Haddock (Melanogrammus aeglefinus) A or A 2 3 Gutted fish with head Gutted fish with head ) 1 041 9. Whiting (Merlangius merlangus) A or A 2 3 Gutted fish with head Gutted fish with head ) 902 10. Ling (Molva spp.) Extra, A 1 , 2 Gutted fish with head 1 128 11 . Mackerel of the species Scomber scombrus Extra or A 1 2 Whole fish Whole fish J 272 12. Mackerel of the species Scomber japonicus Extra or A 1 2 Whole fish Whole fish ] 322 13. Anchovies (Engraulis spp.) Extra 2 Whole fish 1 168 14. Plaice (Pleuronectes platessa) A or A 2 3 Gutted fish with head Gutted fish with head 1 . 30 1 . 31 1 . 1996 to i 7Ã 4. 1996 : i 9,8 5. 1996 to 1 , ..,12. 1996 : J 1 J 15. Hake of the species Merluccius merluccius A 1 Gutted fish with head 3 697 16. Megrim (Lepidorhombus spp.) Extra, A 1 , 2 Whole fish, gutted fish with head 2 312 17. Ray's bream (Brama spp.) Extra, A 1 Whole fish 1 764 18. Monkfish (Lophius spp.) Extra, A Extra, A 2, 3 2, 3 Whole, or gutted with head Without head 2 677 5 449 7 . 12 . 95 EN Official Journal of the European Communities No L 292/3 Species Commercial specifications (') Guide price (ECU/tonne)Freshness category Size Presentation 19 . Shrimps of the species Crangon crangon A 1 Simply boiled in water 2 216 20 . Edible crab (Cancer pagurus)  1 Whole 1 767 21 . Norway lobster (Nephrops norve ­ gicus) E, A E, A 1 , 2 2 Whole Tails 5 129 4 347 22. Dab (Limanda limanda) Extra, A 1 Gutted fish with head 915 23 . Flounder (Platichthys flesus) Extra, A 1 Gutted fish with head 542 24. Albacore or longfinned tuna (Thunnus alalunga) Extra, A 1 1 Whole fish Gutted fish with head 2 082 2 429 25. Cuttlefish (Sepia officinalis and Rossia macrosoma) Extra, A 1 , 2 Whole 1 598 26. Sole (Solea spp.) Extra, A 2, 3 Gutted fish with head 6 022 27. Deep-water prawns (Pandalus Borealis) A A 1 1 Simply boiled in water Fresh or chilled 6 200 1 690 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3759/92 .